DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the Objections to the Drawings, Applicant’s arguments have been fully considered and are persuasive.
Regarding the Rejections under 35 U.S.C. §112(a), Applicant's arguments have been fully considered but they are not persuasive.
Examiner acknowledges that one of ordinary skill in the art would understand how to use one or more capacitors and transistors to create a bootstrap circuit.  However, Applicant’s disclosure teaches that the switching element is driven by a bootstrapper capacitor 25 (see the 1/31/2022 Amendment to the Specification and the 12/30/2021 Amendment to Figure 3).  As discussed in ¶15-17 of the 4/6/2022 Non-Final Rejection, a generic box corresponding to a capacitor receiving two inputs does not enable the claimed limitation of driving the switching element via bootstrapping.  Thus, Applicant’s disclosure teaches away from implementing a bootstrapper capacitor circuit using one or more capacitors and transistors, as known in the art, as will be further discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The 1/31/2022 Amendment to the Specification and the 12/30/2021 Amendment to Figure 3 teach that element 25 is a bootstrapper capacitor (a “capacitor” being a circuit element with a well-established meaning in the art and “bootstrapper” corresponding to how said capacitor is used), not a bootstrapper capacitor circuit (which can include more than a capacitor).  Applicant’s 6/9/2022 Remarks fail to teach support for the claimed “bootstrapper capacitor circuit” and no mention of the term “bootstrapper capacitor circuit” appears in Applicant’s Specification.  Thus, as best as can be understood, either the claimed bootstrapper capacitor circuit is not enabled by Applicant’s Specification or the bootstrapper capacitor is the claimed bootstrapper capacitor circuit.  However, in either case, this does not overcome the 4/6/2022 §112(a) rejection.
If the bootstrapper capacitor circuit was intended to correspond to element 25 such that element 25 includes more than the bootstrapper capacitor, then both the Drawings and the 1/31/2022 Amendment to the Specification would be considered misdescriptive.  Further, any modification to the Specification or Drawings to support a bootstrapper capacitor circuit comprising more than a bootstrapper capacitor would teach away from the invention as presently filed and/or be considered new matter under MPEP §706.03(o).
If the bootstrapper capacitor circuit is implemented only using the bootstrapper capacitor 25, one of ordinary skill in the art would not understand how to supply ΦS and VIN_BST to a capacitor (a single-input, single output device) to drive the gate of transistor NSW “beyond the power supply limits” (page 9) in accordance with Figure 3 without the use of additional undisclosed components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oo (US 8,183,890).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849